Title: To George Washington from Benjamin Stelle, 1 March 1790
From: Stelle, Benjamin
To: Washington, George



Providence [R.I.] 1st March 1790.

May it please the President of the United States
Before this will reach your Hands it is confidently expected that this State will become a member of the federal Union.
Having spent the chief of my time since the beginning of the late War in the public Service, I feel an ambition to receive an appointment under the new Government, as well to promote the public Service, as to find Imployment for myself & Subsistance for a dependant Family. The Credentials accompanying this will more fully explain that it is my wish to obtain an appointment among the officers for collecting the federal Revenue.
Should the President deem me worthy of his Confidence and appoint me to the Place of naval officer for the Port of Providence I should not fail to exert the best efforts in my Power to discharge the Duties of it, with Integrity & Impartiality. With great Deference & Respect I have the Honour to be your most Obedient and very Humble Servant

Benja. Stelle

